Citation Nr: 0512024	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 30, Title 38, United States Code, for a 3 
credit hour course in mechanical/electrical systems from 
which the veteran withdrew.  


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1990 to May 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2003, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in November 2003.


FINDING OF FACT

Houston Community College has reported that the veteran 
withdrew from a 3 credit hour course in mechanical/electrical 
systems for the Spring 2003 term. 


CONCLUSION OF LAW

The criteria for payment of VA educational benefits for the 3 
credit hour course in mechanical/electrical systems for the 
Spring 2003 term have not been met.  38 C.F.R. § 21.7135 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is perplexed as to why this case is on appeal.  The 
record shows that the veteran signed up for a total of 6 
credit hours for the Spring 2003 term at the Houston 
Community College under the VA Chapter 30 educational 
program.  VA then received information from that college that 
the veteran had withdrawn from a 3 hour course in 
mechanical/electrical systems.  This was evidenced by a 
computer generated VA Form 22-1999b-3 which showed that the 
veteran's status had been adjusted to reflect a W/NP grade.  
The Board interprets this documentation as showing that the 
veteran withdrew from the course with a non-punitive grade.  
It does not appear that the veteran contests the fact that he 
withdrew from this course.

The RO has determined that the VA educational benefits are 
not payable in connection with the course from which he 
withdrew.  The authority for this is 38 C.F.R. § 21.7135(f) 
which essentially provides that VA will reduce the 
educational assistance if the veteran receives a nonpunitive 
grade because he withdraws from a course.  A reading of the 
statement of the case shows that this was the reason for the 
RO's action as they refer to the veteran receiving a "W" 
grade for a 3 hour course.  In reading the veteran's 
substantive appeal, the Board notes that the veteran admits 
that he withdrew from a course.  The veteran seems to be 
objecting to the language in the statement of the case which 
says that a claimant is not entitled to payment for grades 
which do not count toward graduation.  The veteran may be 
under the impression that the RO's decision related to other 
courses as well.  However, it does not appear that the RO 
meant this in connection with any other courses other than 
the course from which he withdrew.  The Board believes that 
the issue on appeal only involves payment for the 3 hour 
course from which the veteran withdrew, and the Board finds 
that as a matter of law the veteran is not entitled to 
payment for the 3 credit hour course in mechanical/electrical 
systems for the Spring 2003 term because he withdrew from 
that course.  

The record does not show that the veteran has been furnished 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations (now codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
However, when (as in the instant case) the law is dispositive 
of the claim, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002)


ORDER

The appeal is denied.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


